John I. Purtle, Justice, dissenting. It is admitted that the appellee was held for more than an hour, on a public highway, during which time the officers attempted to find some charge to lodge against him. Appellee was left with the Little Rock city officers after a state policeman had stopped and ticketed him for having no license plate on his vehicle, no driver’s license with him, and no inspection sticker. The state officer noticed that the appellee had a rather large quantity of new merchandise under a tarpaulin in the back of the truck. The obvious reason for calling in the city officers was to allow them to determine whether the goods on the pickup truck were contraband. By the most conservative estimate of anybody involved, the appellee was detained for more than one hour before it was determined that the merchandise on his vehicle was probably stolen. It appears to me that we have a case which is controlled by Ark. Stat. Ann. § 43-429 (a) (Repl. 1977) which states: A law enforcement officer lawfully present in any place may, in the performance of his duties, stop and detain any person whom he reasonably suspects is committing, has committed, or is about to commit a felony, if such action is reasonably necessary to identify or determine the lawfulness of such person’s conduct. An officer acting under this section may require that person to remain in or near such place in the officer’s presence for a period of not more than fifteen (15) minutes, at the end of such period the person detained shall be released without further restraint, or arrested and charged with a crime. We have almost identical language set out in Rules of Criminal Procedure, Rule 31. This rule also puts a 15 minute limit on the time which a person may be held by an officer. Also, Rule 4.1 (a) and (d) states: (a) A law enforcement officer may arrest a person without a warrant if the officer has reasonable cause to believe that such person has committed (i) a felony; * * (d) A warrantless arrest by an officer not personally possessed of information sufficient to constitute reasonable cause is valid where the arresting officer is instructed to make the arrest by a police agency which collectively possesses knowledge sufficient to constitute reasonable cause. It cannot be seriously argued that the appellee was not detained for a period much longer than that which is authorized by rule or statute. In order to hold him for longer than 15 minutes, the officer must have some justification. It is somewhat more apparent at this time that the articles on the truck, which were in plain view, were probably stolen. However, even that has not been proven. Certainly the detaining officer had no information that the items had been reported stolen. The chief reason for holding the appellee in this case was that the arresting officer, who formerly did guard work for Wal-Mart, stated that computer cards on merchandise were torn in half by Wal-Mart employees when the items were sold. The computer cards in the present case were not torn in half; however, the goods did not come from WalMart. The goods apparently came from Magic Mart, and the officer had never worked at a Magic Mart. The main reason appellee was held is that the officers had a “suspicion” that all was not well. This is simply not enough to hold a citizen in the United States. There must be reasonable cause to detain a person. There is absolutely no dispute that the state trooper was initially justified in stopping this vehicle and in citing the appellee for violations in connection therewith. Neither is it disputed that the evidence was at least partially in plain view. However, plain view is not enough. As was stated in Coolidge v. New Hampshire, 403 U.S. 443 (1971), the plain view doctrine applies if (1) the initial intrusion resulting in the plain view was lawful, (2) discovery of the object was inadvertent, and (3) the incriminating nature of the object was immediately apparent. To say that a rotor tiller or a record player is of an immediately incriminating nature is folly. These items could be of an incriminating nature if a theft of the items had been reported. However, in the present case the police routed out the manager of every Magic Mart store in Little Rock and North Little Rock before finding one who tentatively identified the items as coming from his store and who stated he did not believe the items were sold. No store was burglarized, and nothing in the record negates the fact that these items could have been sold without the knowledge of the store manager. There is no evidence that Magic Mart even tears the computer cards in half after the merchandise is sold. The plain view doctrine does not mean that just anything which is in plain view is subject to seizure. For example, an automobile is obviously in plain view when it drives past a police car stopped for the purpose of using his radar gun on passing motorists. However, it is not enough to allow the officer to disengage from his important function and arrest the driver of the car, unless the officer had in his possession information that a car fitting that description had been stolen. Only then would he be justified in stopping the driver of such vehicle for a period not to exceed 15 minutes. The majority seem to completely ignore the case of Smith v. State, 265 Ark. 104, 576 S.W. 2d 957 (1979). In Smith the officers went to Smith’s house to arrest him on a hot check charge. After arriving at his residence they saw a Magnavox color television set which fit the description of one which had recently been reported stolen. They happened to have in their possession the serial number of the stolen Magnavox. Upon inspecting the one in Smith’s residence, they discovered the number matched the one on the report of the stolen television set. He was arrested for having the stolen Magnavox in his possession. The trial court found the search lawful and admitted the Magnavox into evidence. Smith was found guilty of theft by receiving. On appeal, we discussed the plain view doctrine, citing United States v. Johnson, 541 F. 2d 1311 (8th Cir. 1976). In reversing the trial court we stated: It was admitted that none of the items appear to be incriminating by their nature; they were stock items available to consumers throughout commerce. Certainly there was no inadvertent discovery. The initial intrusion could only be lawful if consent was given. The detention in this case makes a shambles of the Fourth Amendment to the Constitution of the United States. The decision justifies any type search or seizure so long as the result turns out right. I cannot under any circumstances subscribe to this theory of the law.